DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 19 January 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 7, 8, 15, and 16 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to Claims 1 – 4, 6, 9 – 12, and 14 have been fully considered and are persuasive-in-part.  The 112(b) Rejection of Claims 1 – 4, 6, 9 – 12, and 14 has been withdrawn-in-part.
Regarding Claims 1 and 10, applicant argues “a signal intensity” in Claims 1 and 10 is clear and definite as the meaning of the phrase is explained in the application citing [0037]. Examiner respectfully disagrees.  
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. See MPEP 2111.01.I Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. See MPEP 2111.01.II The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own 
Applicant’s specification does not explicitly redefine the term signal intensity in the specification, including in [0037]. As such, Examiner interprets the term in view of its plain meaning. The accepted meaning of term “intensity” is “the magnitude of a quantity (such as force or energy) per unit (as of area, charge, mass, or time).” Applicant’s specification, and as best understood, in the claims attempts to define intensity as being an “amplitude” or “energy”. As such, the accepted meaning of the term intensity and the meaning with which the applicant use it conflict. Therefore, the claims are unclear and indefinite.
Applicant’s remaining arguments regarding the amended claims have been addressed in the current rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6, 9 – 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding Claims 1 and 10, the claim recites “a [] signal intensity corresponding to an amplitude or energy”. There is no standard definition/common accepted meaning of “a signal intensity” in the context of a waveform, as such the metes and bounds of the claim are unclear thus rendering the claim indefinite. Claims reciting “signal intensity” are therefore unclear as well. The claim further recites the signal intensity “correspond[s] to an amplitude or energy”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “intensity” in the claims is used by the claim to “correspond to” “amplitude” or “energy” while the accepted meaning is “the magnitude of a quantity (such as force or energy) per unit (as of area, charge, mass, or time).” The term is indefinite because the specification/claims does not clearly redefine the term. It is further unclear how the intensity “correspond[s] to an energy of amplitude”, thus rendering the claim indefinite. It appears applicant is attempting to redefine “signal intensity” as being amplitude or energy. However, since intensity has an accepted meaning, the claim can read as signal intensity corresponding to energy or amplitude per unit area, charge, mass, or time, contrary to applicant’s specification. See MPEP 2173.03.

Examiner suggests not utilizing the term “intensity” at all to overcome this rejection e.g. using “a first amplitude or energy”, “a second amplitude or energy”, “a ratio between the first amplitude or energy and the second amplitude or energy” etc. 
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites estimating the property or state on the basis of the result of the comparison and a threshold. Claims 6 recites the property or state is estimated on the bases of the result of the comparison. As such, Claim 6 does not use the threshold in the estimate and therefore fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 5804727), in view of Pahlavan (US 2017/0074832).
Regarding Claim 1, as best understood, Lu discloses an ultrasonic measurement apparatus, in at least Figure 1, for estimating a property or state (Col 3, lines 39 – 43) of a test object (120) that has a pair of boundary faces (face of 120 facing 130, 140 and the opposite face) extending in a longitudinal direction of the test object (direction parallel to arrows of 110 as seen in Figure 1) and allows an ultrasonic wave (110) (Col 4, lines 21 – 34) injected into a region (i.e. the thickness of 12) between the pair of boundary faces to propagate along the pair of boundary faces as plate waves of propagation modes [Abstract], the ultrasonic measurement apparatus comprising: 
a receiver (130) configured to receive a detected signal obtained by detecting the plate waves to output a received signal indicating a time-domain waveform of the detected signal (Figure 2); and 

detect, from the received signal, a first waveform part appearing in a first gate period prescribed on a basis of group-velocity dispersion of a first propagation mode that is one of the propagation modes (Col 5, lines 18 – 54; Claim 1, step d); 
detect, from the received signal, a second waveform part appearing in a second gate period prescribed on a basis of group-velocity dispersion of a second propagation mode that is another one of the propagation modes Col 5, lines 18 – 54; Claim 1, step d).
Lu fails to expressly disclose detecting a first and second signal intensity corresponding to an amplitude or energy of the waveforms in both gate periods;
making a comparison between the first signal intensity of the first waveform part and the second signal intensity of the second waveform part; 
calculating, as a result of the comparison, a ratio between the first signal intensity of the first waveform and the second signal intensity of the second waveform; and 
estimating the property or state of the test object on a basis of a result of the comparison and a threshold.
Pahlavan teaches detecting a first and second signal intensity corresponding to an amplitude (amplitude) of first and second waveform parts having different group-velocity dispersions (Figure 4A) according to different modes (A0, S0 modes) [0044, Claim 1];
making a comparison (ratio) between the first and second signal intensities of the different waveform parts [0044; Claim 1];

estimating a property or state (crack depth) of the test object (plate) on a basis of the result of the comparison [0044] and a threshold [0035] (the estimation relies on the waves forming the ratio [0044], the waves rely on a time window [0005], the time window relies on a threshold [0035], thus the estimation is on a basis of a threshold).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Lu by having the signal processing circuitry further detect a first and second signal intensity corresponding to the amplitude of the waveforms in both gate periods, make a comparison between the first signal intensity of the first waveform part and the second signal intensity of the second waveform part, calculate a ratio of the signal intensities, and estimate the property or state of the test object on a basis of the result of the comparison and the threshold, for the benefit of detecting the presence of any damage/cracking in the test object, as taught by Pahlavan [0044].
Regarding Claim 4, Pahlavan teaches the first propagation mode is a symmetric mode (S0), and the second propagation mode is an anti-symmetric mode (A0) having a group velocity lower than that of the first propagation mode [0035] (Figure 4A).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 10, Lu discloses an ultrasonic measurement method which is executed in an ultrasonic measurement apparatus (Figure 1) for estimating a property 
receiving a detected signal obtained by detecting the plate waves to output a received signal indicating a time-domain waveform of the detected signal (Figure 2); 
detecting, from the received signal, a first waveform part appearing in a first gate period prescribed on a basis of group-velocity dispersion of a first propagation mode that is one of the propagation modes (Col 5, lines 18 – 54; Claim 1, step d); 
detecting, from the received signal, a second waveform part appearing in a second gate period prescribed on a basis of group-velocity dispersion of a second propagation mode that is another one of the propagation modes Col 5, lines 18 – 54; Claim 1, step d).
Lu fails to expressly disclose detecting a first and second signal intensity corresponding to an amplitude or energy of the waveforms in both gate periods;
making a comparison between the first and second signal intensity of the first waveform part and the signal intensity of the second waveform part; 
calculating, as a result of the comparison, a ratio between the first signal intensity of the first waveform part and the second signal intensity of the second waveform part; and 

Pahlavan teaches detecting a first and second signal intensity corresponding to an amplitude (amplitude) of first and second waveform parts having different group-velocity dispersions (Figure 4A) according to different modes (A0, S0 modes) [0044, Claim 1];
making a comparison (ratio) between the first and second signal intensities of the different waveform parts [0044; Claim 1]; 
calculating, as a result of the comparison, a ratio between the first signal intensity of the first waveform part and the second signal intensity of the second waveform part [0044; Claim 1]; and 
estimating a property or state (crack depth) of the test object (plate) on a basis of the result of the comparison [0044] and a threshold [0035] (the estimation relies on the waves forming the ratio [0044], the waves rely on a time window [0005], the time window relies on a threshold [0035], thus the estimation is on a basis of a threshold).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Lu by having the signal processing circuitry further detect a first and second signal intensity corresponding to the amplitude of the waveforms in both gate periods, make a comparison between the first signal intensity of the first waveform part and the second signal intensity of the second waveform part, calculate a ratio of the signal intensities, and estimate the property or state of the test object on a basis of the result of the comparison and the 
Regarding Claim 12, Pahlavan teaches the first propagation mode is a symmetric mode (S0), and the second propagation mode is an anti-symmetric mode (A0) having a group velocity lower than that of the first propagation mode [0035] (Figure 4A).
The combination would have been obvious for the same reasons regarding the rejection of Claim 10 above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 5804727), in view of Pahlavan (US 2017/0074832), in further view of Rose et al. (US 5629485).
Regarding Claim 2, Lu teaches the plate waves are Lamb waves (Col 5, lines 40 – 54). Pahlavan teaches the same [Abstract].
Lu also discloses a transducer probe (140) to generate an ultrasonic wave (110), wherein the receiver (130) receives the detected signal from a receiver probe (135), and the signal processing circuitry estimates the property or state of a propagation path of the ultrasonic wave in the test object (Col 3, lines 39 – 43; the wave received by the receiver travels on the propagation path, therefore estimates are of the propagation path), the propagation path extending from the transducers effect to the receiver probe (Figure 1).
Nevertheless, the combination fails to expressly disclose a transmitter configured to supply an excitation signal to a transducer probe that is one of a pair of angle-beam 
Rose teaches a transmitter (122) configured to supply an excitation signal (via 126) to a transducer probe (110, 116) that is one of a pair of angle-beam probes (the other being 112, 130) arranged to face each other on a surface (surface opposite 115) of a test object (114) (Figure 1), thereby to generate the ultrasonic wave in the transducer probe (Col 4, lines 40 – 48), wherein a receiver (124) receives a detected signal (via 132) from a receiver probe (112, 130) that is another one of the pair of angle-beam probes (Figure 1), and a propagation path extending from the transducer probe to the receiver probe (path in 114 on which 128 travels) (Figure 1). These also probes supply lamb waves (Col 4, lines 40 – 48) and are noted as alternatives to EMAT and laser pulse transducers (Col 11, lines 34 – 48)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Lu, in the combination, by substituting the wave generation and receiving structure with Rose’s angle-beam probe, a known alternative to Lu’s laser pulse transducer, with the predictable result of generating the same waves as disclosed by Lu for the benefit of guiding the waves into the test object and influence the phase velocity of the waves which enter the test object, as taught by Rose (Col 4, lines 40 – 48; lines 58 – 67).

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 5804727), in view of Pahlavan (US 2017/0074832), in further view of Philtron et al. (US 2018/0031525).
Regarding Claim 3, the combination fails to expressly disclose the first propagation mode is an anti-symmetric mode, and the second propagation mode is a symmetric mode having a group velocity lower than that of the first propagation mode.
Philtron teaches according the group velocity of the propagation modes is dictated by the size of a plate [0067] (Figure 13). In the case of a thinner plate the anti-symmetric mode is slower than the symmetric mode, while in a thicker plate the symmetric mode is slower than the anti-symmetric mode [0067] (Figure 13).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, according to the size of the test object, the anti-symmetric mode could have a group velocity slower than that of the symmetric mode. It would have been obvious to have the first propagation mode be an anti-symmetric mode, and the second propagation mode be a symmetric mode having a group velocity lower than that of the first propagation mode for the benefit of measuring thicker test objects.
Regarding Claim 11, the combination fails to expressly disclose the first propagation mode is an anti-symmetric mode, and the second propagation mode is a symmetric mode having a group velocity lower than that of the first propagation mode.
Philtron teaches according the group velocity of the propagation modes is dictated by the size of a plate [0067] (Figure 13). In the case of a thinner plate the anti-
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, according to the size of the test object, the anti-symmetric mode could have a group velocity slower than that of the symmetric mode. It would have been obvious to have the first propagation mode be an anti-symmetric mode, and the second propagation mode be a symmetric mode having a group velocity lower than that of the first propagation mode for the benefit of measuring thicker test objects.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 5804727), in view of Pahlavan (US 2017/0074832), in further view of Ihn et al. (US 8499632).
Regarding Claim 6, as discussed above, Pahlavan teaches estimating a property or state (crack depth) of the test object (plate) [0044].
Nevertheless, the combination fails to expressly disclose one of the pair of boundary faces is a surface of the test object; another one of the pair of boundary faces exists in a boundary portion between two layers that constitute the test object; and the signal processing circuitry estimates the property or state of the boundary portion on a basis of the result of the comparison.
Ihn teaches one of a pair of boundary faces is a surface of the test object (surface of 206 in contact with 214, 220) (Figure 2); another one of the pair of boundary 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the test object is a laminate structure, therefore one of the pair of boundary faces is a surface of the test object and the other one of the pair of boundary faces exists in a boundary portion between two layers that constitute the test object and utilize the combination’s processing circuitry to estimate the property or state of the boundary portion on a basis of the result of the comparison e.g. determining a depth of a crack, for the benefit of determining damage in materials known in the art for use in aircraft, as taught by Ihn (Col 6, lines 5 – 7).
Regarding Claim 14, as discussed above, Pahlavan teaches estimating a property or state (crack depth) of the test object (plate) [0044].
Nevertheless, the combination fails to expressly disclose one of the pair of boundary faces is a surface of the test object; another one of the pair of boundary faces exists in a boundary portion between two layers that constitute the test object; and the signal processing circuitry estimates the property or state of the boundary portion on a basis of the result of the comparison.
Ihn teaches one of a pair of boundary faces is a surface of the test object (surface of 206 in contact with 214, 220) (Figure 2); another one of the pair of boundary faces exists in a boundary portion between two layers that constitute the test object (any face forming/defining the layers of laminate structure 206).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 5804727), in view of Pahlavan (US 2017/0074832), in further view of Soejima et al. (US 2014/0030528).
Regarding Claim 9, the combination fails to expressly disclose a display device to display at least one of the time-domain waveform and the estimated property or state.
Soejima teaches signal processing circuitry (51) controls a display device (56) to display an estimated property or state (damage results) [0129 – 0132].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by further having the signal processing circuitry control a display device to display at least one of the time-domain waveform and the estimated property or state for the benefit of informing a user as to the state of the test object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856